Exhibit 10.1

February 4, 2008

 

Leo M. Chupaska

68 Swanty Johnson Road

Uncasville, Connecticut 06382

Dear Leo:

Reference is made to that certain Employment Agreement dated July 13, 2006 by
and between the Mohegan Tribal Gaming Authority, an instrumentality of The
Mohegan Tribe of Indians of Connecticut, and you (the “Agreement”). Capitalized
terms used herein but not defined shall have the meaning ascribed to them in the
Agreement.

The Employer and the Executive agree to modify the Agreement as provided in this
letter.

Paragraph 2, subparagraphs (A) and (B) of the Agreement are hereby amended in
their entirety to read as follows:

 

  2. Nature of Services and Duties

(A)    The Employer hereby agrees to continue to employ Executive as its Chief
Financial Officer of the Authority upon the terms set forth herein, and
Executive hereby accepts such continued employment. It is acknowledged by the
parties that there is a Chief Financial Officer of Mohegan Sun, and Executive
shall not be responsible for the performance of duties of the Chief Financial
Officer of Mohegan Sun.

(B)    Executive shall perform such duties and services of an executive,
managerial and administrative nature as are customary for a Chief Financial
Officer and which, consistent with the foregoing, the Employer may from time to
time through communication from the Chief Operating Officer hereafter assign to
him. Such duties shall include, but not be limited to, cash management,
investments with financial institutions, banking relationships, administering
corporate financial functions and supervising the financial accounting
department. Executive shall report exclusively to the Chief Operating Officer of
the Employer. The Employer shall not restrict, reduce or otherwise limit
Executive’s responsibility or authority without his consent.

Paragraph 4 of the Agreement is hereby amended in its entirety to read as
follows:

 

  4. Term

This Agreement shall govern Executive’s employment with the Employer from the
Effective Date through and including December 31, 2010.

Paragraph 10 of the Agreement is hereby amended in its entirety to read as
follows:

 



--------------------------------------------------------------------------------

Leo M. Chupaska

February 4, 2008

Page 2 of 2

 

  10. Covenants of Executive Not to Compete

Executive acknowledges that with respect to the Business, as defined above, and
in the states of New York, New Jersey, Pennsylvania, Connecticut, Massachusetts,
Rhode Island, Vermont, New Hampshire and Maine (the “Restricted Area”) (i) the
Employer is one of a limited number of entities engaged in the Business;
(ii) his services to the Employer are special and unique; (iii) his work for the
Employer has given him and will continue to give him access to confidential
information concerning the Employer; and (iv) he has the means to support
himself and his dependents other than by engaging in the Business of the
Employer and the provisions of this Paragraph 10 will not impair such ability.
Accordingly, in order to induce the Employer to enter into this Agreement,
Executive covenants and agrees that:

(A)    So long as Executive is employed by Employer and for a period of twelve
(12) months following the voluntary or involuntary termination of his employment
(the “Restricted Period”), Executive shall not, in the Restricted Area,
entertain or accept any offer of employment and shall not compete in any manner,
either directly or indirectly, including, without limitation, as an employee or
independent contractor, investor, partner, shareholder, officer, director,
principal, agent or trustee of any entity engaged in casino gaming, in the
Restricted Area, without the express written approval of the Employer; provided,
however, that ownership of less than five percent (5%) of the shares of a
publicly traded corporation engaged in casino gaming shall not be deemed to
violate this Paragraph.

(B)    During the Restricted Period Executive shall not, directly or indirectly,
hire or solicit any employee of the Employer or encourage any such employee to
leave such employment.

In all other respects the Agreement shall be and remain in full force and
effect.

The parties hereunto set their hands as of the date above written to evidence
their consent to the aforesaid modifications of the Agreement.

 

Mohegan Tribal Gaming Authority By:   /s/ Bruce S. Bozsum  

Bruce S. Bozsum

Chairman, Management Board

 

 

Accepted and agreed:     Acknowledged by: /s/ Leo M. Chupaska     /s/ Mitchell
Grossinger Etess Leo Chupaska     Mitchell G. Etess    

Chief Executive Officer

Mohegan Tribal Gaming Authority